Citation Nr: 1757543	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-15 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for Parkinson's disease, claimed as secondary to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In September 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  In September 2017, the Veteran signed a waiver of initial RO review of additional evidence at the hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran was exposed to herbicide agents during active service and his diagnosed Parkinson's disease is presumed to have been caused by that exposure.


CONCLUSION OF LAW

Parkinson's disease is presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Veteran's claim of entitlement to service connection for Parkinson's disease, claimed as secondary to herbicide agent exposure is being granted herein.  Any error related to these duties is moot. 38 U.S.C §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria, Facts and Analysis 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For service connection claims based on exposure to herbicide agents, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange).  If the Veteran was exposed to an herbicide agent during service, certain diseases, to include Parkinson's disease, will be presumed to be service-connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  

Here, the Veteran's DD 214 shows he served in the U.S. Army Pacific (USARPAC) for one year and 4 days.  His service personnel records also show that he served in the Republic of Vietnam from January 1967 to June 1967.  As a result of the Veteran's service personnel records, which clearly confirm service in the Republic of Vietnam, his exposure to herbicide agent exposure is confirmed.  Thus, the question to be addressed in this case is whether the Veteran has a diagnosis of Parkinson's disease.  

Medical records received in September 2017 and October from the Veteran's private treating physician, Dr. J.R., reflect that the Veteran has a present diagnosis of Parkinson's disease.  See Dr. J.R.'s treatment records dated April 2017, August 2017, and October 2017.  These diagnoses satisfy the requirement of a present disability for a service connection claim.

Given that Parkinson's disease is a disease that is presumed related to herbicide agent exposure under 38 C.F.R. §§ 3.307 and 3.309(e), service connection is warranted on this basis.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for Parkinson's disease, claimed as secondary to herbicide agent exposure, is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


